     Case 2:16-cv-01459-JAM-KJN Document 91 Filed 04/24/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                              UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10
11   GORDON MCMAHON, an individual,                      Court Case No.: 2:16-cv-01459-JAM-KJN

12                                Plaintiff,             The Honorable John A. Mendez
           vs.
13                                                        [ORDER TO CONTINUE DISCOVERY
14   JPMORGAN CHASE BANK, N.A.; SELECT                    DEADLINES AND PRETRIAL DATES
     PORTFOLIO SERVICING, INC.; and DOES 1
15   through 20 inclusive ,
16                                Defendants,
17
18
19
20
21
22
23
24
25
26
27
28


                                                      1
                                          [PROPOSED] ORDER
             McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
     Case 2:16-cv-01459-JAM-KJN Document 91 Filed 04/24/20 Page 2 of 2



 1   THIS COURT, having read and considered the Stipulation to Continue Discovery Deadlines
 2   and Pretrial Dates, and with good cause appearing thereby,
 3          IT IS HEREBY ORDERED THAT:
 4          The following deadlines and dates are continued as follows:
 5            Deadline                        Current Date             Stipulated Date
 6
 7
              Fact and Expert Discovery       May 4, 2020              July 13, 2020
 8
              Mid-Litigation Statements       14 days prior to the close of discovery
 9
              Dispositive Motions Filed       May 26, 2020             July 28, 2020
10
              Dispositive Motions Hearing July 14, 2020                September 15, 2020 at
11
                                                                       1:30 p.m.
12
              Final Pretrial Conference       August 14, 2020          October 23, 2020 at
13
                                                                       10:00 a.m.
14
15            Trial                           September 21, 2020       November 16, 2020 at

16                                                                     9:00 a.m.

17
18   IT IS SO ORDERED:

19
20   Dated: April 23, 2020                           /s/ John A. Mendez______________
21                                                   HON. JUDGE JOHN A. MENDEZ

22
23
24
25
26
27
28


                                                       1
                                           [PROPOSED] ORDER
              McMahon v. JPMorgan Chase Bank,, N.A., et al., Court Case No. 2:16-CV-01459-JAM-KJN
